DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s confirmation of the election of group I, claims 1-7 and 9-12 in the reply filed on December 28, 2021 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, upon which claim 5 depends, requires that the composition comprises at least ZnO; however, claim 5 does not recite ZnO as one of the components.

Claim Rejections - 35 USC § 102 & 103
Claims 1, 6, 7, 9-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abraham (US 2013/0295020).
	Claim 1:  Abraham teaches a bioactive glass composition (para. 0007 & 0048), represented in Sample ORP1, (See  Page 3; Table 1) comprising an elemental former component (SiO2), modifier components including CaO, Na2O, MgO and SrO, and additive components including ZnO and TiO2, wherein the elemental former component (SiO2) is at 55.3 mol%, which is well within the claimed range of 40 mol% to 65 mol%; the modifier components (CaO, Na2O, MgO, and SrO) are present in a combined amount of 14 mol.% (each component is present at 3.5 mol%), which is well within the claimed range of 10 to 50 mol%; the additive components (ZnO and TiO2) are present in a combined amount of (13.7+3.3=) 17mol%, which is well within the claimed range of 10 to 40 mol%; and ZnO is present at 13.7 mol% which is well within the claimed range of 10-15 mol%; and wherein the modifier component includes Na2O.
	Claims 6-7:  The composition comprises MgO in an amount of 3.5 mol% (Page 3, Table 1, sample ORP1) which is well within the claimed range of 1 to 30 mol%.
	Claim 9: The composition comprises ZnO, CaO, Na2O, all of which are known to have antibacterial activities; therefore, the bioglass composition of Abraham is inherently capable of releasing antibacterial ions.
	Claim 10:  The additive components are present in an amount of 17 mol% (Page 3, Table 1, sample ORP1) which is well within the claimed range of “up to 30 mol%.
	Claim 11:  The glass composition is in the form of powder (particulate glass, para. 0051).

	Claim 21:  The glass composition comprises Na2O (Page 3, Table 1).

Claims 1-4, 6-7, 9-12 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DENG et al (US 2017/0349876).
	Claims 1 and 2:  Deng teaches a bioactive glass composition (para. 0010) comprising an elemental former component including B (para. 0013), modifier components including Na, Mg, and Fe, and additive components including Zn, K, P, Cu, and Ti (para. 0014), wherein the elemental former components are present from 35 to 80 mol% (para. 0013 & 0048) which overlaps the claimed range of 40 to 65 mol%; the modifier components (Li2O, Na2O, MgO, Fe2O3, Al2O3) are present in a combined amount of 0.5 to 50 mol.% (para. 0014 & 0051) which overlaps the claimed range of 10 to 50 mol% (claim 1) or 35 to 50 mol% (claim 2); the additive components (ZnO, CuO, K2O, TiO2) are present in a combined amount 0.5 to 65 mol% (para. 0014 & 0051)  , which overlaps the claimed range of 10 to 40 mol%; and ZnO is present up to 10 mol% (para. 0014 & 0051) which meets the claimed range of 10-15 mol%; and wherein the modifier component includes Na2O (para. 0014 & 0051).  It has been held that a claim is considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.  Here, because the proportions of each of the three 
	Claim 3:  The additive components comprise Zn and Cu (Deng, para. 0014).
	Claim 4: The bioactive  glass composition comprises Si, Na, B, Cu and Zn (Deng, para. 0013-0015).
	Claims 6-7:  The composition comprises MgO in an amount of 0.1 to 11 mol% (Deng, para. 0014) which overlaps the claimed range of 1 to 30 mol%.
	Claim 9:  The composition is capable of releasing antibacterial ions (Deng, para. 0121).
	Claim 10:  The additive components (ZnO, CuO, K2O, TiO2) are present in a combined amount 0.5 to 65 mol%, which overlaps the claimed range of up to 30 mol%.
	Claim 11:  The glass composition is in fiber or powder form (Deng, para. 0122).
	Claim 12:  The composition can further comprise foaming agent for polymer foam replication processing (Deng, para. 0122). 
	Claims 21-24:  The composition comprises Na2O and K2O wherein Na2O is present in an amount of 0.1 to 20 mol% (Deng, para. 0014) which overlaps the claimed range of 5 mol% and 10 mol%.  

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection are necessitated due to the 
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 17, 2022